DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-18, 23-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "relative low" in claim 14-15, 23-24, is a relative term which renders the claim indefinite.  The term "relative low" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
The term "relative high" in claim 16-18, 26-27, is a relative term which renders the claim indefinite.  The term "relative high" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-27 is/are rejected under 35 U.S.C. 102(a) as being anticipated by Taras et al. (US 20180010829), hereinafter referred to as Taras.

Re claim 1, Taras teaches a heat pump system, comprising:
a refrigerant circuit (e.g. 100) that fluidly interconnects:
a variable speed compressor (102, ¶ 23);
a desuperheater heat exchanger (126) positioned downstream of the compressor and operable as a desuperheater (¶ 27, “The water heater heat exchanger 126 operates as a desuperheater and a condenser”);
a source heat exchanger (106) operable as either a condenser or an evaporator (¶ 33 and 37);
a load heat exchanger (110) operable as either a condenser or an evaporator (¶ 33 and 37);
a reversing valve (104) positioned downstream of the desuperheater heat exchanger and configured to alternately direct refrigerant flow from the desuperheater heat exchanger to one of the load heat exchanger and the source heat exchanger and to alternately return refrigerant flow from the other of the load heat exchanger and the source heat exchanger to the compressor (see Fig 1-6); and
an expansion valve (108) positioned between the load heat exchanger and the source heat exchanger.

Re claim 2, Taras teaches the heat pump system of claim 1, wherein the load heat exchanger is a refrigerant-to-liquid heat exchanger (¶ 26, “The space heat exchanger 110 may be a refrigerant-to-air, refrigerant-to-water or refrigerant-to-brine heat exchanger and is not limited to any particular heat exchanger type or configuration”).

Re claim 3, Taras teaches the heat pump system of claim 1, wherein the load heat exchanger is a refrigerant-to-air heat exchanger (¶ 26, “The space heat exchanger 110 may be a refrigerant-to-air, refrigerant-to-water or refrigerant-to-brine heat exchanger and is not limited to any particular heat exchanger type or configuration”).

Re claim 4, Taras teaches the heat pump system of claim 1, including a fan (120) driven by a variable speed motor (121), the fan configured to flow air over a portion of the load heat exchanger. (¶ 26, “a fan 120 of any known type and may be equipped with a variable flow capability feature”).

Re claim 5, Taras teaches the heat pump system of claim 1, wherein the desuperheater heat exchanger is a refrigerant-to-liquid heat exchanger (¶ 27) configured to exchange heat between refrigerant in the refrigerant circuit and domestic water in a storage loop (122).

Re claim 6, Taras teaches the heat pump system of claim 5, including a storage tank (¶ 27, “the water tank (not shown)”) for storing heated domestic water.

Re claim 7, Taras teaches the heat pump system of claim 5, including a variable speed pump (124; see ¶ 27) for circulating the domestic water in the storage loop and through the desuperheater heat exchanger.

Re claim 8, Taras teaches the heat pump system of claim 1, wherein the source heat exchanger is a refrigerant-to-liquid heat exchanger configured to exchange heat between refrigerant in the refrigerant circuit and a liquid in a source loop (¶ 24).

Re claim 9, Taras teaches the heat pump system of claim 8, including a variable speed pump for circulating the liquid in the source loop and through the source heat exchanger (¶ 24, “The associated fan or pump (not shown) may be of a variable flow type, such as being driven by a variable speed motor, a pulse width-modulated motor, or an ON/OFF cycling motor, to enhance operation and control of the heat pump system 100”).

Re claim 10, Taras teaches the heat pump system of claim 1, wherein the expansion valve is an electronically controlled thermostatic expansion valve (¶ 25).

Re claims 11 and 20, Taras teaches the heat pump system of claim 1, including a controller (132) comprising a processor and memory (implicit see ¶ 41) on which one or more software programs are stored, the controller 124) for circulating water through the desuperheater heat exchanger, and a second variable speed pump (¶ 24, “The associated fan or pump (not shown) may be of a variable flow type, such as being driven by a variable speed motor, a pulse width-modulated motor, or an ON/OFF cycling motor, to enhance operation and control of the heat pump system 100”) for circulating a source liquid through the source heat exchanger (see ¶ 24 and 41-42).
Moreover, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by and/or obvious over the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process. Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus.  See MPEP 2112.02.

Re claims 12 and 21, Taras teaches the heat pump system of claim 11, wherein to operate the system in a space heating mode (¶ 37, “space heating mode”), the controller is configured to: control the first variable speed pump to disable heat exchange in the desuperheater heat exchanger (see ¶ 43, indicatin the selective utilization of pump 124; see also Fig 4, where the heat exchanger 126 is disable); control the reversing valve to cause refrigerant flow from the desuperheater heat exchanger to the load heat exchanger acting as a condenser and to return flow from the source heat exchanger acting as an evaporator to the compressor (see Fig 4); control an opening in the expansion valve to cause refrigerant flow from the load heat exchanger, through the expansion valve, and to the source heat exchanger (see Fig 4); and control the second variable speed pump to enable heat exchange in the source heat exchanger (see ¶ 37, where is clear that heat exchange is performed thus the need of enabling the second pump is required).
Moreover, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by and/or obvious over the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process. Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus.  See MPEP 2112.02.

Re claim 13 and 22, Taras teaches the heat pump system of claim 11, wherein to operate the system in a space cooling mode (¶ 32-33, “space cooling mode”), the controller is configured to: control the first variable speed pump to disable heat exchange in the desuperheater heat exchanger (see ¶ 43, indicatin the selective utilization of pump 124; see also Fig 2, where the heat exchanger 126 is disable); control the reversing valve to cause refrigerant flow from the desuperheater heat exchanger to the source heat exchanger acting as a condenser and to return flow from the load heat exchanger acting as an evaporator to the compressor (see Fig 2); control an opening in the expansion valve to cause refrigerant flow from the source heat exchanger, through the expansion valve, and to the load heat exchanger (see Fig 2); and control the second variable speed pump to enable heat exchange in the source heat exchanger (see ¶ 32-33, where is clear that heat exchange is performed thus the need of enabling the second pump is required).

	
Re claim 14 and 23, Taras teaches the heat pump system of claim 11, wherein to operate the system in a space heating with desuperheater water heating mode (¶ 38, “space heating and water heating mode”), the controller is configured to: control the first variable speed pump to enable heat exchange in the desuperheater heat exchanger to heat domestic water pumped through the desuperheater heat exchanger at a relatively low flow rate (see ¶ 43, indicating the selective utilization of pump 124; see also Fig 5, where the heat exchanger 126 is enable; the examiner considers the rate of the operation of the pump 124 is relatively low); control the reversing valve to cause refrigerant flow from the desuperheater heat exchanger to the load heat exchanger acting as a condenser and to return flow from the source heat exchanger acting as an evaporator to the compressor, wherein the refrigerant flow from the desuperheater heat exchanger comprises desuperheated refrigerant (Fig 5); control an opening in the expansion valve to cause refrigerant flow from the load heat exchanger, through the expansion valve, and to the source heat exchanger (Fig 5); and control the second variable speed pump to enable heat exchange in the source heat exchanger (see ¶ 38-39, where is clear that heat exchange is performed thus the need of enabling the second pump is required).
Moreover, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by and/or obvious over the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process. Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus.  See MPEP 2112.02.

Re claim 15 and 24, Taras teaches the heat pump system of claim 11, wherein to operate the system in a space cooling with desuperheater water heating mode (¶ 35, “space cooling and water heating mode”), the controller is configured to: control the first variable speed pump to enable heat exchange in the desuperheater heat exchanger to heat domestic water pumped through the desuperheater heat exchanger at a relatively low flow rate (see ¶ 43, indicating the selective utilization of pump 124; see also Fig 3, where the heat exchanger 126 is enable; the examiner considers the rate of the operation of the pump 124 is relatively low); control the reversing valve to cause refrigerant flow from the desuperheater heat exchanger to the source heat exchanger acting as a condenser and to return flow from the load heat exchanger acting as an evaporator to the compressor, wherein the refrigerant flow from the desuperheater heat exchanger comprises desuperheated refrigerant (see Fig 3 and ¶ 35, “In this mode of operation, the water heating heat exchanger 126 may operate as a desuperheater and partial condenser or, alternately, as a desuperheater, condenser, and subcooler. In the former case, the source heat exchanger 106 is used to complete the condensation process and subcool the refrigerant. In the latter case, the source heat exchanger 106 is used to further subcool the refrigerant and improve operational efficiency and dehumidification capability of the heat pump system 100 (see FIG. 7). Alternatively, in the latter case, the source heat exchanger 106 may be bypassed through a bypass line 134 using a 3-way valve 136 (as shown in broken lines) and the water supply for the source heat exchanger 106 may be shut down to reduce input power for the circulating pump (not shown). The 3-way valve 136 may have a variable capability feature and may be utilized as an auxiliary performance control and pressure control device. In all other aspects, this mode of operation is similar to the cooling mode of operation of FIG. 2.”); control an opening in the expansion valve to cause refrigerant flow from the source heat exchanger, through the expansion valve, and to the load heat exchanger (see Fig 3); and control the second variable speed pump to enable heat exchange in the source heat exchanger (see ¶ 35-36, where is clear that heat exchange is performed thus the need of enabling the second pump is required).
Moreover, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by and/or obvious over the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process. Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus.  See MPEP 2112.02.

Re claim 16 and 25, Taras teaches the heat pump system of claim 11, wherein to operate the system in a space cooling to water heating mode (¶ 35, “space cooling and water heating mode”), the controller is configured to: control the first variable speed pump to enable heat exchange in the desuperheater heat exchanger to heat domestic water pumped through the desuperheater heat exchanger at a relatively high flow rate (see ¶ 43, indicating the selective utilization of pump 124; see also Fig 3, where the heat exchanger 126 is enable; the examiner considers the rate of the operation of the pump 124 is relatively high); control the reversing valve to cause refrigerant flow from the desuperheater heat exchanger acting as a condenser to the source heat exchanger configured in an inactive state and to return flow from the load heat exchanger acting as an evaporator to the compressor (see Fig 3 and ¶ 35, “In this mode of operation, the water heating heat exchanger 126 may operate as a desuperheater and partial condenser or, alternately, as a desuperheater, condenser, and subcooler. In the former case, the source heat exchanger 106 is used to complete the condensation process and subcool the refrigerant. In the latter case, the source heat exchanger 106 is used to further subcool the refrigerant and improve operational efficiency and dehumidification capability of the heat pump system 100 (see FIG. 7). Alternatively, in the latter case, the source heat exchanger 106 may be bypassed through a bypass line 134 using a 3-way valve 136 (as shown in broken lines) and the water supply for the source heat exchanger 106 may be shut down to reduce input power for the circulating pump (not shown). The 3-way valve 136 may have a variable capability feature and may be utilized as an auxiliary performance control and pressure control device. In all other aspects, this mode of operation is similar to the cooling mode of operation of FIG. 2.”); control an opening in the expansion valve to cause refrigerant flow from the source heat exchanger, through the expansion valve, and to the load heat exchanger (see Fig 3 and ¶ 35-36); and control the second variable speed pump to enable heat exchange in the source heat exchanger (see ¶ 35-36, where is clear that heat exchange is performed thus the need of enabling the second pump is required).
Moreover, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by and/or obvious over the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process. Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus.  See MPEP 2112.02.

Re claim 17 and 26, Taras teaches the heat pump system of claim 16, wherein the load heat exchanger is a refrigerant-to-air heat exchanger (¶ 26), and the controller is configured to control a variable speed motor to drive a fan to flow air over a portion of the load heat exchanger (e.g. ¶ 41).
Moreover, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by and/or obvious over the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process. Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus.  See MPEP 2112.02.

Re claim 18 and 27, Taras teaches the heat pump system of claim 11, wherein to operate the system in a water heating mode, the controller is configured to: control the first variable speed pump to enable heat exchange in the desuperheater heat exchanger to heat domestic water pumped through the desuperheater heat exchanger at a relatively high flow rate (see ¶ 43, indicating the selective utilization of pump 124; see also Fig 6, where the heat exchanger 126 is enable); control the reversing valve to cause refrigerant flow from the desuperheater heat exchanger acting as a condenser to the load heat exchanger configured in an inactive state and to return flow from the source heat exchanger acting as an evaporator to the compressor (see Fig 6); control an opening in the expansion valve to cause refrigerant flow from the load heat exchanger, through the expansion valve, and to the source heat exchanger; and control the second variable speed pump to enable heat exchange in the source heat exchanger (see ¶ 40; see Fig 6; the examiner notes that the mode of operation works as claimed).
Moreover, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by and/or obvious over the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process. Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus.  See MPEP 2112.02.

Re claim 19, see rejection to claims 1 and 13-18. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (see PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON NIEVES whose telephone number is (571)270-0392.  The examiner can normally be reached on Monday to Friday 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NELSON J NIEVES/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        03/12/2021